            Case 4:20-cv-00758-LPR Document 35 Filed 07/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD GILLIAM                                                                     PLAINTIFF
ADC #209415

V.                               NO. 4:20-cv-00758-LPR-ERE

M. GEBHARDT, Lieutenant;
KEVIN SMITH, Jail Administrator;
ALEX STEFFEN1, Deputy; and
KAMERON WELLS, Deputy                                                           DEFENDANTS

                                            ORDER

        The Court has received a Recommendation from Magistrate Judge Edie R. Ervin. Judge

Ervin recommends granting summary judgment to the remaining Defendants on all claims. Mr.

Gilliam has not filed an Objection, and the time to do so has expired. After carefully considering

the Recommendation and making a de novo review of the record in this case, the Court concludes

that the Recommendation should be, and hereby is, approved and adopted as this Court’s findings

in its entirety.2

        The Defendants’ motion for summary judgment (Doc. 23) is GRANTED. Judgment shall

be entered in favor of Defendants Smith, Steffen, and Wells on all claims against them. Pursuant

to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of this Order,

previous Orders, or the accompanying Judgment would not be taken in good faith.


        1
         The Clerk is instructed to update the docket sheet to include the full names of
Defendants Alex Steffen and Kameron Wells.
       2
         As a procedural matter, in my view, a grant of summary judgment requires entry
of judgment in favor of the moving party as opposed to dismissal. Also, on page 12 of the
Recommendation, Judge Ervin writes that “the Court cannot conclude that the Defendants
discriminated against Mr. Gilliam based on his race.” In context, the Court understands
Judge Ervin to mean that a rational juror could not conclude that the Defendants
discriminated against Mr. Gilliam based on his race. The Court agrees with this
assessment.
  Case 4:20-cv-00758-LPR Document 35 Filed 07/27/21 Page 2 of 2




IT IS SO ORDERED this 27th day of July 2021.



                                        ____________________________________
                                        LEE P. RUDOFKSY
                                        UNITED STATES DISTRICT JUDGE
